UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 to [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number of issuing entity: 333-130545-24 MERRILL LYNCH MORTGAGE INVESTORS TRUST, SERIES 2006-SD1 (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-130545 Merrill Lynch Mortgage Investors, Inc. (Exact name of registrant/depositor as specified in its charter) Merrill Lynch Mortgage Lending, Inc. (Exact name of sponsor as specified in its charter) Delaware 13-3416059 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250 Vesey Street, 4 World Financial Center, 10th Floor, New York, NY 10080 (Addressofprincipal executive offices) 212-449-0357 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No State the aggregate market value of the voting and non voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not Applicable DOCUMENTS INCORPORATED BY REFERENCE None PART I Item 1. Business. Omitted. Item 1A. Risk Factors. Omitted. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Omitted. Item 3. Legal Proceedings. Omitted. Item 4. Submission of Matters to a Vote of Security Holders. Omitted. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted. Item 6. Selected Financial Data. Omitted. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Omitted. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Omitted. Item 8. Financial Statements and Supplementary Data. Omitted. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Omitted. Item 9A. Controls and Procedures. Omitted. Item 9A(T). Controls and Procedures. Omitted. Item 9B. Other Information. None. PART III Item 10. Directors, Executive Officers and Corporate Governance.Omitted. Item 11. Executive Compensation. Omitted. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Omitted. Item 13. Certain Relationships and Related Transactions, and Director Independences. Omitted. Item 14. Principal Accounting Fees and Services. Omitted. Item 1112(b) of Regulation AB. Significant Obligors Financial Information. Not Applicable. Item 1114(b)(2) and 1115(b) of Regulation AB. Significant Enhancement Provider Financial Information. Not Applicable. Item 1117 of Regulation AB. Legal Proceedings. On December 28, 2006, OwnitMortgage Solutions Inc. filed a Chapter 11 petition in the U.S. Bankruptcy Court of San Fernando Valley, California. This will affect the ability of the issuing entity to enforce representations and warranties relating to the mortgage loans originated by such party. The registrant knows of no other material pending legal proceedings involving the Trust and all parties related to such Trust, other than routine litigation incidental to the duties of those respective parties. Item 1119 of Regulation AB. Affiliations and Certain Relationships and Related Transactions. Information required by Item 1119 was provided previously in a prospectus timely filed pursuant to Rule 424 promulgated under the Securities Act of 1933, under the same Central Index Key (CIK) code as this annual report on Form 10-K. No material changes to such information have occurred since the initial Rule 424 filing. Item 1122 of Regulation AB. Compliance with Applicable Servicing Criteria. The assessment of compliance for Wilshire Credit Corporation (“Wilshire”) has disclosed the following material noncompliance with servicing criterion 1122(d)(4)(iv), applicable to Wilshire during the year ended December 31, 2006. On one of the forty-five loan payoffs selected for testing, Wilshire calculated the prepayment charge in accordance with the related mortgage note, but transposed the numbers when entering the charge into its system, resulting in an overcharge to the borrower. Such assessment further states that this error has been corrected and the overcharge has been refunded to the borrower. See Item 15, exhibits (33) and (34). Item 1123 of Regulation AB. Servicer Compliance Statement. See Item 15, exhibit (35). PART IV Item 15. Exhibits, Financial Statement Schedules. (a) The following is a list of documents filed as part of this Annual Report on Form 10-K: (1) Not Applicable (2) Not Applicable (3) Exhibit Number Description 4.1 Pooling and Servicing Agreement (filed as an exhibit to Form 8-K on 2006-09-27) 10.1 Mortgage Loan Sale and Assignment Agreement (filed as an exhibit to Form 8-K on 2006-09-27) 31 Sarbanes-Oxley Certification 33(a) Report on assessment of compliance with servicing criteria for asset-backed securities, Wilshire Credit Corporation, as Servicer 33(b) Report on assessment of compliance with servicing criteria for asset-backed securities, LaSalle Bank National Association, as Trustee 33(c) Report on assessment of compliance with servicing criteria for asset-backed securities, LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant 34(a) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, Wilshire Credit Corporation, as Servicer 34(b) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, LaSalle Bank National Association, as Trustee 34(c) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant 35(a) Servicer compliance statement, Wilshire Credit Corporation, as Servicer 35(b) Servicer compliance statement, LaSalle Bank National Association, as Trustee (b) The exhibits required to be filed by Registrant pursuant to Item 601 of Regulation S-K: (31) Rule 13a-14(d)/15d-14(d) Certifications. (33) Reports on assessment of compliance with servicing criteria for asset-backed securities: Wilshire Credit Corporation, as Servicer LaSalle Bank National Association, as Trustee LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant (34) Attestation reports on assessment of compliance with servicing criteria for asset-backed securities: Wilshire Credit Corporation, as Servicer LaSalle Bank National Association, as Trustee LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant (35) Servicer Compliance Statements: Wilshire Credit Corporation, as Servicer LaSalle Bank National Association, as Trustee (c) Not Applicable. SIGNATURES Wilshire Credit Corporation, as Servicer October 9, 2007 /s/ Ken Frye By:Ken Frye Title:Senior Vice President Loan Servicing (Senior Officer in charge of the servicing function of the servicer) EXHIBIT INDEX Exhibit Number Description 4.1 Pooling and Servicing Agreement (filed as an exhibit to Form 8-K on 2006-09-27) 10.1 Mortgage Loan Sale and Assignment Agreement (filed as an exhibit to Form 8-K on 2006-09-27) 31 Sarbanes-Oxley Certification 33(a) Report on assessment of compliance with servicing criteria for asset-backed securities, Wilshire Credit Corporation, as Servicer 33(b) Report on assessment of compliance with servicing criteria for asset-backed securities, LaSalle Bank National Association, as Trustee 33(c) Report on assessment of compliance with servicing criteria for asset-backed securities, LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant 34(a) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, Wilshire Credit Corporation, as Servicer 34(b) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, LaSalle Bank National Association, as Trustee 34(c) Attestation report on assessment of compliance with servicing criteria for asset-backed securities, LandAmerica Tax and Flood Services, Inc., as Servicing Function Participant 35(a) Servicer compliance statement, Wilshire Credit Corporation, as Servicer 35(b) Servicer compliance statement, LaSalle Bank National Association, as Trustee
